Citation Nr: 1427346	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Navy from March 1980 to November 1990, in the Air Force from July 1995 to March 1996, and in the Navy from March 2005 to February 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ, or RO).  VA will notify the Veteran if further action is required.


REMAND

The term "vocational goal" means a gainful employment status consistent with the veteran's abilities, aptitudes and interests.  38 C.F.R. § 21.35(h).  A counseling psychologist of the vocational rehabilitation counseling division shall determine whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g).  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35(h), 21.53(d).  The criteria of feasibility are:  (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  The VA is not required to provide rehabilitation services when the achievement of a vocational goal is not currently reasonably feasible beyond any reasonable doubt, if such a determination is made without a period of extended evaluation.  38 C.F.R. § 21.53(e)(2).  

In this case, in a July 2010 administrative determination, a VA rehabilitation counselor denied the Veteran's application for vocational rehabilitation and employment services on the basis that it was not reasonable for the Veteran to work as a nurse due to the likely aggravation of his service-connected disability when working in the capacity of a nurse.  The Veteran chose the vocational goal of a registered nurse, and did not want to consider any other profession.  VA's decision was made without any period of extended evaluation.  The Veteran was service-connected for degenerative joint disease of the right hip, status post right total hip arthroplasty, and the VA counseling psychologist/vocational rehabilitation counselor specifically found that nursing duties was contraindicated by the Veteran's hip replacement surgery.  The evidence he relied upon was derived from a review of information obtained from the Idaho Department of Labor regarding the physical demands of registered nursing, as well as general information obtained via the internet pertaining to restrictions following hip replacement. 

In support of his claim, the Veteran submitted a statement of his private physician, S. Waters, M.D., Ph.D, who in August 2010 asserted that the Veteran underwent hip replacement surgery in July 2010 and that "in no way would this surgery interfere with [the Veteran's] schooling or a potential career in the nursing field."  Although this medical opinion was of record, the VA counseling psychologist/vocational rehabilitation counselor did not discuss, or otherwise refer to, it in the statement of the case issued to the Veteran in September 2010.  As pointed out by the Veteran in his notice of disagreement received in August 2010, the career path of a registered nurse is quite expansive and may not always involve direct patient care or heavy physical work.  In other words, the Veteran argues that his hip disability is not productive of such physical impairment to necessarily exempt him from all types of registered nursing jobs.  

After preliminarily reviewing the Veteran's vocational rehabilitation file before it, the Board finds that additional development is needed in order to make an informed decision.  In October 2010, the Veteran submitted a medical release form, authorizing VA to obtain his medical records from Dr. Waters, as well as his treatment records from VA in Boise.  There is no indication that all the records have been obtained for inclusion in the vocational rehabilitation file.  The Veteran's claims file, in its electronic form, contains some VA treatment records but no private medical records.  It is possible that such records may be contained in the Veteran's claims file (i.e., the paper file), which is not currently associated with the vocational rehabilitation file before the Board.  

Also, VA should assess whether there is a need to obtain a VA examination with an opinion that reconciles Dr. Waters' August 2010 statement in favor of the Veteran pursuing a profession in nursing with the non-medical evidence relied upon to deny the Veteran's claim involving the physical restrictions following hip replacement surgery and the physical demands of a registered nursing career.  

Finally, the Board notes that it does not appear that VA's duties to notify and assist, as outlined in 38 C.F.R. §§ 21.32 and 21.33, have been fully satisfied.  A VCAA letter sent to the Veteran in September 2010 referred to claims for service-connected compensation benefits and is inadequate in light of the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VA's duties to notify and assist, as outlined in in 38 C.F.R. §§ 21.32 and 21.33.  In particular, send the Veteran a letter, notifying him of any information and evidence that is necessary to substantiate his claim; inform him which information and evidence (if any) he is to provide VA and which information and evidence (if any) VA will try to obtain for him; and inform him of the applicable time limits for responding to VA's notification and of actions that VA may take to decide the claim.  

2.  Obtain the Veteran's medical treatment records, to include those from Dr. S. Waters and those from the VA in Boise, as identified by the Veteran in an October 2010 medical release form.  

3.  Associate the Veteran's claims file with his vocational rehabilitation file.  

4.  Determine the need for a VA medical opinion in order to reconcile the August 2010 opinion of Dr. Waters, who found there to be no restrictions upon the Veteran to pursue a profession in nursing, with the non-medical evidence relied upon by VA (i.e., Idaho Department of Labor information regarding the physical demands of registered nurses, and general information on the internet pertaining to restrictions after hip replacement surgery) that appears to preclude a career in nursing.  If physical examination of the Veteran is necessary to render such an opinion, arrange for the Veteran to be examined.  

5.  After the development requested above has been completed, adjudicate the claim of entitlement to vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).



